In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-1272V
                                     Filed: August 2, 2016
                                        UNPUBLISHED

****************************
RICARDO GASCON,                         *
                                        *
                    Petitioner,         *      Joint Stipulation on Damages;
v.                                      *      Influenza (“Flu”) Vaccine; Tetanus,
                                        *      Diphtheria, acellular Pertussis (“Tdap”)
SECRETARY OF HEALTH                     *      Vaccine; Guillain-Barré Syndrome
AND HUMAN SERVICES,                     *      (“GBS”); Special Processing Unit
                                        *      (“SPU”)
                    Respondent.         *
                                        *
****************************
Alison Haskins, Maglio, Christopher and Toale, PA (FL), Sarasota, FL, for petitioner.
Justine Walters, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On October 28, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barré Syndrome (“GBS”)
casually related to the influenza and tetanus, diphtheria, acellular pertussis (“Tdap”)
vaccines she received on December 30, 2014. Petition at ¶¶ 1, 6, 11; see also
Stipulation at ¶¶ 1-2, 4. Petitioner further alleges that she has suffered the effects of her
injury for more than six months, and that she has not filed a civil suit or received
compensation for her injury alleged as vaccine caused. Petition at ¶¶ 12, 15-16; see
also Stipulation at ¶ 5. “Respondent denies that the influenza or Tdap immunizations
caused petitioner’s GBS or any other injury or his current condition.” Stipulation at ¶ 6.

       Nevertheless, on August 2, 2016, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

        A lump sum of $340,000.00 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2
Case 1:15-vv-01272-UNJ Document 23 Filed 08/02/16 Page 1 of 5
Case 1:15-vv-01272-UNJ Document 23 Filed 08/02/16 Page 2 of 5
Case 1:15-vv-01272-UNJ Document 23 Filed 08/02/16 Page 3 of 5
Case 1:15-vv-01272-UNJ Document 23 Filed 08/02/16 Page 4 of 5
Case 1:15-vv-01272-UNJ Document 23 Filed 08/02/16 Page 5 of 5